Citation Nr: 9915316	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The Board notes that in correspondence, dated in November 
1994, the appellant's representative appears to raise the 
issue of entitlement to a separate rating for residual 
scarring associated with the service-connected residuals of 
shell fragment wounds of the right and left knee.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  This issue 
has not been developed for appellate consideration and is 
referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  The Board is satisfied that all relevant facts have been 
developed to the fullest extent possible, and that no further 
assistance is necessary to comply with the statutory duty to 
assist as mandated in 38 U.S.C.A. § 5107 (West 1991).

2.  Degenerative joint disease of the knees was not present 
in service, manifest within one year thereafter, and 
degenerative joint disease of the knees is not causally 
related to disease or injury of service origin.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
degenerative joint disease of the knees is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records disclose that the 
appellant was hospitalized in March 1967 for debridement of 
multiple superficial fragment wounds in both lower 
extremities.  The clinical report indicated that there was no 
artery or nerve involvement associated with this injury.  
Examination upon separation from service, in September 1967, 
was negative for any complaints, findings, or diagnosis 
relative to the lower extremities.  

In February 1981, the appellant filed his original claim (VA 
Form 21-526) for compensation benefits for residual 
disability resulting from a gunshot wound to both legs during 
service.  In his application for benefits, the appellant 
reported that he was hospitalized in Vietnam, and underwent 
surgical treatment to remove metallic fragments from his 
lower extremities.  He indicated that one metal fragment, 
located near the kneecap, was not removed from his leg as it 
was reportedly too dangerous to do so.  He further noted that 
this retained metallic fragment had now shifted within the 
leg, and that surgery would be performed to remove it. 

On VA examination in June 1981, the appellant reported a 
history of gunshot wounds to his lower extremities during 
service.  There was no retention of shell fragment, by 
history.  The appellant reported subjective complaints of 
constant pain associated with both legs, and difficulty 
standing for extended periods. The examiner noted that the 
appellant identified one site on each leg as the location of 
a shell fragment wound.  The examiner noted that a retained 
bullet had been removed from the appellant's left thigh at a 
VA medical facility.  It was noted to have been located just 
below the skin on the anterior aspect of the left thigh.  
This area measured 11/2 centimeters by 1/4 centimeters, and was 
noted to be slightly reddish.  There was a slight decrease in 
coloration at the sites of the shell fragment wounds.  The 
examiner noted that there were no other physical findings 
attributable to the shell fragment wounds of the lower 
extremities on examination.  On evaluation of the skin, there 
was a small section of dermatitis observed on the anterior 
aspect of the left leg below the knee.  The appellant 
reported a 14 to 15 year history of dermatitis associated 
with this area.  The diagnostic impression was shell fragment 
wound of the right leg with residual scar; retained bullet of 
the left thigh, removed on May 6, 1981; chronic dermatitis of 
the left leg; and varicose veins, mild to moderate.

In July 1981, the RO conducted further development in this 
case.  It was noted that the appellant reported that a 
retained bullet was removed at a VA medical facility, 
although service medical reports referenced only the removal 
of a fragment.  The RO requested a records search be 
conducted to obtain the hospital report of the reported post-
service surgery, in addition to outpatient treatment records.

VA outpatient treatment records, dated from April 1981 to May 
1981, were received.  These records reflect that the 
appellant was evaluated in April 1981 following complaints of 
a throbbing pain associated with the left lower thigh.  The 
appellant reported a history of a retained bullet embedded at 
the upper portion of the knee.  Physical examination was 
noted to be essentially normal.  The examiner indicated that 
there was no swelling, limitation of motion, or sensory motor 
deficit.  It was noted, however, that the appellant was 
concerned about the presence of the retained object, and 
requested to have it removed.  The clinical assessment was 
foreign body in the left lower third of the leg.  The 
appellant was referred for surgical consultation.  The 
consultation report, dated in April 1981, indicated that 
examination showed a three centimeter nail-like foreign body 
located just below the knee.  X-ray studies of the left thigh 
and knee, conducted in April 1981, revealed a metallic nail-
like foreign body in the anterior tissue of the lower thigh.  
It was noted that there were no bone or joint abnormalities 
detected.  The record further reflects that the appellant 
underwent surgery for removal of the foreign body in May 
1981.  The operative report indicated that the appellant 
tolerated the procedure well.  It was noted that the 
procedure involved the dissection of the object from the 
surrounding tissues.  A postoperative report, dated in May 
1981, indicated that the appellant had undergone an excision 
of a foreign body of the left thigh under local anesthesia, 
without complications.  The hospital report indicated that 
the appellant was on "non-bed care" status in conjunction 
with this procedure.  

By rating action, dated in September 1981, the RO granted 
service connection for residuals of shell fragment wounds of 
the left and right thigh.  Each disability was assigned a 
noncompensable rating evaluation under Diagnostic Code 7805.  

The record further discloses that in July 1993, the appellant 
filed another formal application for VA compensation benefits 
for disability of the lower extremities resulting from the 
gunshot wound.  In an attached statement, also dated in July 
1993, the appellant indicated that he initially sustained 
multiple gunshot wounds in service.  The appellant also 
reported that his left knee had two bullets, one entering 
through the lower front portion of the leg, and the other 
entering from the left side of the kneecap.  These bullets 
were reportedly removed at the same time.  He indicated that 
the bullet that was lodged behind his "right" kneecap was 
not removed because of its proximity to the kneecap.  He 
reported that because this bullet subsequently moved toward 
the surface of the skin, it was removed.  The appellant 
further related that he began to experience pain his knees 
and leg in 1975.  He reported that medical personnel have 
diagnosed him with arthritis in the legs and knees.  The 
appellant reported symptoms of severe pain, difficulty 
sleeping, and an inability to stand for prolonged periods.  
The appellant also noted that a private physician evaluated 
him with arthritis, and noted that his arthritic condition 
extended into the upper extremities, specifically, the 
shoulders and hands.  The appellant indicated that although 
he was placed on medication for treatment of his arthritic 
condition, his symptomatology became increasingly more 
severe.  This correspondence was accepted by the RO as a 
claim for service connection for arthritis of the knees, and 
a claim for an increased evaluation for the service-connected 
disabilities.

The appellant was afforded further VA examination in August 
1993.  The medical examination report noted subjective 
complaints of pain, and stiffness in both knees.  The 
appellant indicated that his knee stiffness was increased 
during the mornings, and that his knees were more symptomatic 
following prolonged periods of standing.  The appellant 
denied swelling of the knee joints, but reported that he 
experienced episodes of instability.  He reported that his 
knees had given way on numerous occasions.  He also reported 
that he had been followed for several years by a private 
physician, who prescribed medication for arthritis.  He 
reported relief of his bilateral knee symptoms while on 
medication.  It was noted that the appellant was unable to 
continue with this private physician because of financial 
concerns.  On physical examination of the right knee, there 
was no evidence of swelling, or crepitance.  Range of motion 
of the right knee was measured from 20 degrees extension to 
140 degrees flexion.  The examiner noted that the appellant 
lacked 20 degrees of extension on the right side.  The 
appellant also reported pain on motion of the right knee 
joint.  Examination of the left knee revealed a full range of 
motion, measured from zero degree extension to 140 degrees 
flexion, with pain on motion.  The examiner noted that there 
was a free range of motion on extension of the left knee.  
Motor strength of both lower extremities was evaluated as 
5/5.  Deep tendon reflexes were intact, bilaterally.  
Sensation was intact, bilaterally.  The appellant was 
observed to exhibit a slow gait, and was unable to straighten 
the right leg while ambulating.  A scar was detected on the 
supramedial aspect of the right patella of the knee, where 
the bullet was removed.  A scar was also present on the left 
knee medial to the patella.  The respective scars were noted 
to be approximately one centimeter in length.  X-ray studies 
of the knees were suggestive of osteopenia of bones, and tiny 
inferior patellar osteophytes bilaterally.  The remainder of 
the radiographic evaluation was unremarkable.  The diagnostic 
impression was shell fragment wound residuals of both knee 
joints, and osteoarthritis of knee joints.

In December 1993, the RO denied service connection for 
degenerative joint disease of both knees.  This determination 
was predicated upon the RO's finding that the evidence showed 
that the appellant's degenerative joint disease of the knees 
was not manifested until several years following service, and 
was not otherwise shown to be related to his service-
connected disabilities.  The RO confirmed and continued the 
assigned rating evaluations for the service-connected 
disabilities.  

In correspondence, received in March 1994, the appellant 
filed a notice of disagreement with this rating determination 
to deny service connection for degenerative arthritis of the 
knees.  In particular, he indicated that he experienced 
increasing pain associated with his knees.  He described the 
level of pain as a nine on a ten point scale, and indicated 
that he had missed work on several occasions due to the 
severity of his symptoms.  The appellant further noted that 
he was unable to walk for extended periods, or to perform 
repetitive bending movements due to pain.  

Private medical records, dated in November and December 1988, 
were submitted for consideration in this matter.  A review of 
these documents reflects treatment for an unrelated 
condition.  

The appellant perfected his appeal in this matter in June 
1994.  In his substantive appeal, the appellant indicated his 
disagreement with the characterization of the nature of his 
wounds.  In particular, he noted that the characterization of 
his gunshot wounds suggested that the extent of the injury 
was limited to the thigh.  He related that he was injured by 
a "beehive" round, which struck areas directly above and 
below the knees.  Multiple bullet fragments were noted to be 
present in the areas surrounding the knees.  He further noted 
that his left leg was struck by two bullets, one of which was 
embedded in the lower portion of the left leg.  The other 
bullet was reportedly embedded on the left side of the 
kneecap.  These bullets were removed at the time of the 
surgery in service.  The third bullet, which struck his right 
leg, was lodged directly behind the kneecap.  He noted that 
this bullet was not removed in conjunction with the surgery 
in service, because medical personnel believed that to do so 
would result in greater damage to the "right" knee.  He 
indicated that over the course of the next several years, 
however, the bullet embedded in the "right" leg moved 
toward the surface of the skin and enabled surgical treatment 
to extract it in 1981.  The appellant reported that he began 
to experience severe pain in both knees, particularly the 
right knee, in 1975.  He noted that his symptoms continued 
following the 1981 surgery.  The appellant indicated that a 
private physician advised him that his arthritic condition 
had its onset in the knee joints, and now involve his right 
hand joint.  Due to his arthritis, the appellant reportedly 
experiences severe pain, stiffness, and difficulty resting at 
night.  The appellant indicated that he has been administered 
medication for pain relief.  It is the appellant's contention 
that the presence of the foreign body, over the course of 
several years, inflamed the knee joint and surrounding 
tendons and, thus, contributed to the development of his 
arthritic condition which subsequently extended into other 
joints.  The appellant reported that additional private 
medical records would be provided in support of his claim.  

The RO, in a July 1994 rating decision, continued its denial 
of service connection for arthritis of the knees.  It was 
noted that the evidence did not establish that the 
appellant's degenerative arthritis was related to his period 
of service or to his service-connected disability of the 
knees.  The RO further noted that the referenced private 
medical evidence had not been forwarded. 

In July 1996, the Board remanded this matter for further 
evidentiary development.  Specifically, it was requested that 
the RO to obtain any additional medical evidence pertaining 
to treatment the appellant received for degenerative joint 
disease of the knees which had not been associated with the 
claims folder, to include the earlier referenced private 
medical reports.  In addition, the RO was requested to afford 
further VA examination of the appellant's bilateral knee 
condition.  A medical opinion was also requested concerning 
the etiology of the appellant's degenerative joint disease.  

By letter, dated in August 1996, the RO requested the 
appellant to provide additional medical evidence or 
information concerning treatment he received.  A second 
request for this information was forwarded to the appellant 
in November 1996.  A review of the record shows that the 
appellant did not respond to either request.  

In September 1996, VA clinical records dated from April to 
May 1981 were received. An operation worksheet was received.  
This report indicated that the appellant underwent minor 
surgical treatment for the excision of a foreign body.  It 
was also noted that the appellant's post operative condition 
was evaluated as good.  The remainder of these records were 
duplicative of treatment reports previously submitted 
concerning the 1981 surgery. 

During VA examination in September 1998, the examiner 
reviewed the appellant's medical history.  It was noted that 
the appellant received shrapnel wounds in 1967, which struck 
him above and below the knees, bilaterally.  The examiner 
noted that no evidence of joint dysfunction was detected at 
the time of the separation examination.  The appellant was 
noted to have received follow-up treatment at VA in 1981 for 
a foreign body located just below the skin.  The medical 
examination report indicated that the appellant complained of 
chronic knee pain, greater on the left side than the right 
side.  He reported that his knee pain would occasionally 
awaken him from sleep, and would cause the knee joints to 
become stiffened in the morning, when he awakened.  The 
appellant also reported stiffness in the joints upon 
prolonged sitting, for periods in excess of one hour.  
Subjectively, the appellant also reported occasional episodes 
of locking, greater on the right side than the left side.  He 
described his pain as retropatellar in nature.  It was noted 
that the appellant was presently employed "working on line 
at a bakery."  The appellant reported that he self-treated 
his symptoms with ibuprofen, utilizing this medication 
approximately six times daily.  

On physical examination, the appellant was observed to 
ambulate slowly, and hesitantly.  There was no fixed 
deformity of the knees detected.  The patellae were noted to 
positioned normally.  The appellant was able to perform deep 
knee squats to approximately 45 degrees of flexion.  The 
examiner noted that there was considerable crepitus on the 
manuever.  There was no effusion detected about the knees.  
Scars were observed approximately mid-lower extremity, and 
above the kneecaps bilaterally.  The examiner indicated that 
the scars were well healed, without significant atrophy.  
Range of motion for both knees was evaluated from zero degree 
extension to near 120 degrees flexion, but with considerable 
discomfort and apprehension.  There was no valgus or varus 
laxity with 30 degrees of extension.  Anterior Drawer test 
was negative, bilaterally, with neutral internal and external 
rotation of the tibias.  Posterior Drawer test was negative 
bilaterally.  McMurray's sign was negative on the left side.  
There was some pain noted on the right side, which was 
produced without a palpable or audible click.  Pivot shift 
was negative bilaterally.  The examiner noted that "Q-
angle" was evaluated at 10 degrees bilaterally.  There was a 
negative tilt test bilaterally.  The examiner noted that 
there was sharp pain reported to deep palpation at the 
plantar aponeurosis calcaneal insertion, bilaterally.  X-ray 
studies of the knees revealed mild degenerative changes 
consisting of minimal medial compartment narrowing 
bilaterally.  X-ray studies of the knees were also suggestive 
of mild degenerative changes.  The diagnostic impression 
included findings of mild degenerative changes of the knees 
bilaterally with symptoms noted to be most suggestive of 
patellofemoral pain syndrome, and bilateral plantar 
fasciitis.  In his clinical assessment, the examiner 
indicated that the appellant's previous shrapnel wounds to 
the legs were not associated with his knee condition.

In October 1998, the RO continued its denial of service 
connection for degenerative arthritis of the knees.  It was 
noted that the evidence did not demonstrate a relationship 
between the appellant's arthritis of the knees and his period 
of service or his service-connected disability.

Analysis

With regard to the procedural posture of this case, the Board 
notes that it made preliminary findings of well groundedness 
in its previous remand of this matter. This determination, 
however, was based upon the Board's review of available 
evidence, the appellant's assertions, and indications that 
additional pertinent evidence had not been associated with 
the claims folder.  In that regard, the Board determined that 
the available evidence of record was sufficient to trigger 
the VA's statutory duty to assist the appellant in the 
development of evidence pertinent to his claim as mandated in 
38 U.S.C.A. § 5107.

In that context, the initial question before the Board was 
whether the appellant's claim was well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The appellant must meet this burden before the VA 
is obligated to assist the claimant.  When this case was 
originally before the Board in July 1996, it was remanded in 
order to obtain additional evidence.  Based upon precedent 
opinions of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) at that time, it appeared that the 
appellant's claim was well grounded based upon the Board's 
preliminary review of the evidence then of record, and 
representations regarding additional relevant medical 
evidence.  Since the only additional evidence submitted in 
support of the appellant's claim consists of his assertions 
of medical causality, the Board finds, as will be explained 
below, that the claim is not well grounded.  In this regard, 
the Board notes that several cases issued by the Court 
support this finding.  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the Court held that "[a]lthough the claim 
need not be conclusive, it must be accompanied by evidence."  
(Emphasis in the original).  The Court has also held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In Grivois v. 
Brown, 6 Vet. App. 136 (1994), the Court emphasized that the 
"statutory prerequisite reflects a policy that implausible 
claims should not consume the limited resources of the VA..." 

In order to establish entitlement to service connection for a 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service. 38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be granted for a chronic 
disease, i.e., arthritis, which is manifested to a degree of 
ten percent disabling within one year following the 
appellant's release from active duty. 38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question to be determined is whether the 
appellant's claim is well grounded.  In order to have a well 
grounded claim, there must be competent evidence of a current 
disability (medical diagnosis), evidence of incurrence or 
aggravation of a disease or injury in service (lay or 
medical); and evidence of a nexus between the in service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Relative to the claimed degenerative joint disease of the 
knees, there is no competent medical evidence of record of a 
nexus between these disorders and any injury or any event of 
military service.  In that context, there are no service 
medical records reflecting treatment for or diagnosis of 
degenerative joint disease of the knees.  The record on 
appeal contains no medical opinion or contemporaneous 
clinical findings linking any current arthritic condition of 
the knees to the appellant's service in the military.  VA 
examiners have not indicated any clinical relationship 
between the appellant's degenerative joint disease of the 
knees and his period of military service or any incident or 
event therein, particularly the shrapnel wounds of the 
thighs.  In that regard, it was the VA examiner's opinion 
that the appellant's degenerative joint disease of the knees 
was not clinically associated with residuals of his shell 
fragment wounds of the thighs and was not related to service.  
It was opined that the appellant's current lower extremity 
symptoms were suggestive of patellofemoral pain syndrome that 
was more likely attributable to plantar fasciitis.  
Specifically, it was determined that his service-connected 
disabilities were not associated with the appellant's current 
symptoms.  Thus, the Board finds that there is no basis upon 
which to support the conclusion that the appellant's 
degenerative joint disease of the knees is etiologically 
related to his period of miliary service, or his service-
connected shell fragment wounds of the thighs.  Consequently, 
in the absence of any disability of the knees, including 
degenerative joint disease, during the appellant's period of 
service, competent medical evidence linking a current 
disability to service, or to a service-connected disability, 
is required to find this claim plausible.  Groveitt, supra.  
Accordingly, the claim must be denied as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for the claim of service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

Service connection for degenerative joint disease of the 
knees is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

